IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DAVID TILLER and THUY TILLER,        )
husband and wife,                    )       No. 76620-1-1
                                     )
                   Respondents/      )       DIVISION ONE
                   Cross-Appellants, )
                                     )
            v.                       )
                                     )
STEVEN LACKEY and SALLY LACKEY,)
husband and wife; and CASEY          )
O'KEEFE and KAREN O'KEEFE,           )        PUBLISHED OPINION
husband and wife,                    )
                                     )        FILED: December 10, 2018
                   Appellants/       )
                   Cross-Respondents.)
                                     )

       SMITH, J. — Steven and Sally Lackey and Casey and Karen O'Keefe

(collectively Lackey) appeal the trial court order awarding their neighbors David

and Thuy Tiller (collectively Tiller) a prescriptive easement over a section of a

private road owned by Lackey and others. Lackey argues the trial court lacked

subject matter jurisdiction over the dispute and erred by concluding the

requirements of a prescriptive easement had been satisfied. Tiller argues the

trial court erred by refusing to recognize an easement by necessity over the road.

We hold that the court had subject matter jurisdiction and that the trial court erred

by concluding the requirements of a prescriptive easement were satisfied but the

requirements of an implied easement by necessity were not. We conclude the
No. 76620-1-1/2

trial court's findings support recognizing an implied easement by necessity. We

remand to the trial court for entry of revised conclusions of law consistent with

this opinion and a revised judgment that specifies the easement is an implied

easement rather than a prescriptive easement.

                                       FACTS

       In June 1945, Noel and Eileen Provanche recorded the Plat of Georgia

Point (plat), which the Provanches created from part of a larger parcel of property

they owned on the north end of Lake Whatcom. The plat consisted of 10

contiguous waterfront lots, with lot 1 at the west end of the plat and lot 10 at the

east end. The plat also included an additional parcel (street parcel), which was

dedicated as a "private street reserved for the use of the owners of the Lots

within the boundaries of[the] plat," solely for street purposes. The owner of each

lot within the plat holds an undivided one-tenth interest in the street parcel, which

consists of a 30-foot-wide strip of land that abuts the northern boundaries of lots

1 through 10. The street parcel spans the entire width of the plat, so that its

western end extends west to, and is flush with, the western boundary of lot 1,

and its eastern end extends east to, and is flush with, the eastern boundary of lot

10. When the plat was recorded, an active railroad right-of-way separated the

northern boundary of the street parcel from North Shore Road, the main road

along that part of Lake Whatcom.

       Appellants Steven and Sally Lackey now own lot 10 (the easternmost lot)

of the plat. Appellants Casey and Karen O'Keefe own lot 9.

       In July 1949, the Provanches "carved out" and sold a piece of property


                                          2
No. 76620-1-1/3

(cabin lot) from their remaining property to the east of the plat. The cabin lot is

not contiguous to the plat, and the Provanches retained ownership of the land

separating the plat from the cabin lot. A ravine and seasonal stream separated

the cabin lot from the Provanches' remaining property to the east of the cabin lot,

and there is no evidence that the cabin lot has ever been accessed from the

east.

        When the Provanches sold the cabin lot, they granted and recorded an

easement (cabin lot easement) across the property they retained between the

plat and the cabin lot. This property is now owned by David and Thuy Tiller and

is referred to herein as the "Tiller lot." The cabin lot easement burdened the Tiller

lot in favor of the cabin lot "for road purposes" for access to the cabin lot. The

original cabin lot easement abutted the street parcel to the west at the eastern

boundary of the plat and mirrored the street parcel's 30 foot width and its path.

In other words, the original cabin lot easement, if drawn on a map, appears as a

continuation of the street parcel from the eastern boundary of lot 10, across the

Tiller lot, to the western boundary of the cabin lot. In 1959, the width of the cabin

lot easement was reduced from its original 30 feet to 12 feet as the result of a

lawsuit between the then-owners of the Tiller lot and the cabin lot.

        By 1947, a railroad crossing from North Shore Road to the plat (crossing)

had been installed at approximately the boundary between lots 8 and 9. The

extent of road installation within the street parcel at that time is unclear.

However, there is evidence that by 1950, a road (Lakeview Street) had been

installed within the street parcel. From the south end of the crossing, Lakeview


                                           3
No. 76620-1-1/4

Street branched off both west, toward lot 1, and east, toward lots 9 and 10 and

the cabin lot. Figure 1 below depicts, for illustrative purposes, the plat (including

the street parcel), the railroad right-of-way, North Shore Road, the Tiller lot, the

cabin lot, and the cabin lot easement.1 Figure 1 also depicts the approximate

location of the crossing, as well as another railroad crossing to the east that was

used to access the Provanches' remaining property to the east of the cabin lot.




                                                 Cabin Lot
                                                 Easement
                                               (initially 30'
                                                   wide)




              North Shore Road
            iIroad Right-of-Way
                             ' garret




                                        Figure /

       By 1976, the railroad right-of-way had been abandoned, and in August

1976, the then-owners of the lots within the plat purchased the right-of-way that


      1 Figure 1 is not part of the record and is included only for illustrative
purposes. It is based on exhibit 181, which was admitted at trial for illustrative
purposes.
                                           4
No. 76620-1-1/5

had separated the street parcel from North Shore Road. The then-owners of the

cabin lot and the Tiller lot did the same. Over time, some lot owners within the

plat have installed crossings from their lots directly to North Shore Road across

this abandoned railroad right-of-way. However, up until the time that Tiller

purchased the Tiller lot in 2004, together with the portion of the abandoned

railroad right-of-way between the Tiller lot from North Shore Road, the only

vehicular access to the Tiller lot and the cabin lot was via Lakeview Street.

       At some point before selling the Tiller lot to Tiller, Tiller's immediate

predecessors opened a path directly to North Shore Road from the Tiller lot, but

it was not passable for an ordinary vehicle, nor was it ever formally approved by

the county or used as a primary access to the Tiller lot. After acquiring the Tiller

lot in 2004, Tiller continued using the crossing and Lakeview Street to access the

Tiller lot from North Shore Road.

       In July 2014, Lackey notified Tiller that Lackey intended to terminate

Tiller's use of Lakeview Street. Tiller filed a quiet title action on July 25, 2014,

claiming a prescriptive easement to continue using Lakeview Street to access the

Tiller lot. Tiller later amended the complaint to add claims for easement implied

by prior use and easement implied from necessity.

       At trial, multiple witnesses who once lived in or around the plat testified

that Lakeview Street was the only route ever used to access the Tiller lot and the

cabin lot from North Shore Road. Witnesses also testified that they were not

aware of any owners of those lots ever asking, or needing to ask, permission to

use Lakeview Street to access the Tiller lot or the cabin lot. Connie Myrhe, who


                                          5
No. 76620-1-1/6

lived on lot 9 from 1963 to approximately 1989, testified that permission was "just

assumed." Karen Walter, who once lived on the Tiller lot, testified that she did

not recall ever having any discussion in the neighborhood about a need to obtain

permission to use Lakeview Street, saying, "[N]obody cared. It was just the way

it was." Another witness testified about the direct access to North Shore Road

that had been installed by Tiller's immediate predecessors, stating that he did not

believe even his four-wheel-drive pickup would be able to drive that access to the

bottom (south) portion of the Tiller lot. This witness also testified that the grade

from the abandoned railroad right-of-way portion of the property to the bottom

portion of the Tiller lot is fairly steep.

       David Tiller testified that when he and his wife purchased the Tiller lot,

they initially planned to develop direct access from North Shore Road to the

bottom portion of the property, where they planned to construct a new residence.

But they later abandoned that plan due to impracticality resulting from the

steepness of the slope, as well as a 2007 lawsuit by the owners of the cabin lot

to keep the cabin lot easement open. Tiller later constructed a garage on the

former railroad right-of-way portion of the property with direct access to North

Shore Road. But access to the lower part of the Tiller lot remained via the

crossing and Lakeview Street.

       The trial court entered extensive findings of fact and conclusions of law.

The court concluded that Tiller had established a prescriptive easement for

ingress and egress via Lakeview Street to the western boundary of the Tiller lot,

but that the requirements of an implied easement had not been met. Lackey


                                             6
No. 76620-1-1/7

appeals. Tiller cross appeals.

                                      ANALYSIS

I. Subject Matter Jurisdiction

       Whether a court has subject matter jurisdiction is a question of law

reviewed de novo. Dougherty v. Dep't of Labor & Indus., 150 Wash. 2d 310, 314,

76 P.3d 1183(2003). The trial court's lack of subject matter jurisdiction may be

raised for the first time on appeal. RAP 2.5(a)(1).

       Lackey asserts that Tiller's failure to follow the plat amendment

procedures set forth in RCW 58.17.215 and then to appeal any adverse

determination under Washington's Land Use Petition Act, chapter 36.70C RCW,

deprived the court of subject matter jurisdiction. We disagree.

       Subject matter jurisdiction over cases involving the title to or possession of

real property is expressly granted by the state constitution and has not been

"vested exclusively in some other court." WASH. CONST. art. IV, § 6. Accordingly,

the trial court had subject matter jurisdiction over this dispute.

       Because the trial court had subject matter jurisdiction, Lackey's argument

that Tiller should have followed statutory plat amendment procedures fails. See

MHM&F, LLC v. Pryor, 168 Wash. App. 451, 460, 277 P.3d 62(2012)(where

superior court's subject matter jurisdiction is granted by the constitution, "it is

incorrect to say that the court acquires subject matter jurisdiction from an action

taken by a party or that it loses subject matter jurisdiction as the result of a

party's failure to act"); Hous. Auth. v. Bin, 163 Wash. App. 367, 376, 260 P.3d 900

(2011)("[1]mprecise use of the term 'subject matter jurisdiction' should be


                                           7
No. 76620-1-1/8

avoided because to misclassify an issue as 'jurisdictional' transforms it into one

that may be raised belatedly and opens the way to making judgments vulnerable

to delayed attack.").

       Whether RCW 58.17.215 required Tiller to submit an application to

Whatcom County to impose a prescriptive easement within the plat is a

nonjurisdictional issue that Lackey could have raised below. Accordingly, we

decline to address this issue on appeal. See RAP 2.5(a)("The appellate court

may refuse to review any claim of error which was not raised in the trial court.").

We also decline to consider the alternative argument that Tiller's claim for a

prescriptive easement fails to state facts on which relief can be granted. Lackey

did not provide specific argument on this point, and "[p]assing treatment of an

issue or lack of reasoned argument is insufficient to merit judicial consideration."

Holland v. City of Tacoma, 90 Wash. App. 533, 538, 954 P.2d 290 (1998)(citing

State v. Johnson, 119 Wash. 2d 167, 171, 829 P.2d 1082 (1992)); see also RAP

10.3(a)(6).

II. Prescriptive Easement

       Lackey asserts that the trial court erred by concluding that Tiller

established the elements of a prescriptive easement. We agree.

      "Prescriptive rights. . . are not favored in the law, since they necessarily

work corresponding losses or forfeitures of the rights of other persons." Gamboa

v. Clark, 183 Wash. 2d 38, 43, 348 P.3d 1214(2015)(alteration in original)(quoting

Nw. Cities Gas Co. v. W. Fuel Co., 13 Wash. 2d 75, 83, 123 P.2d 771 (1942)). To

establish a prescriptive easement, the person claiming the easement must use


                                         8
No. 76620-1-1/9

another person's land for a period of 10 years in a manner that was:(1)"'open"

and "notorious";(2)"continuous" or "uninterrupted";(3) over "a uniform

route";(4)"adverse" to the landowner; and (5)"with the knowledge of such

owner at a time when he was able in law to assert and enforce his rights."

Gamboa, 183 Wn.2d at 43(quoting Nw. Cities, 13 Wn.2d at 83, 85). Whether a

claimant has established a prescriptive easement is a mixed question of law and

fact. Id. at 43-44 (citing Petersen v. Port of Seattle, 94 Wash. 2d 479, 485,618 P.2d

67(1980)). We review the trial court's findings of fact following a bench trial to

determine whether they are supported by substantial evidence, and we then

review whether those findings support the trial court's conclusions of law.

Heqwine v. Longview Fibre Co., 132 Wash. App. 546, 555, 132 P.3d 789(2006)

(citing Keever & Assocs. v. Randall, 129 Wash. App. 733, 737, 119 P.3d 926

(2005)), affd, 162 Wash. 2d 340, 172 P.3d 688 (2007).

       Here, the only issues in dispute are whether Tiller's use of Lakeview

Street was "adverse" and whether that adverse use continued over the required

period of 10 years.

       "Adverse use" generally means that the claimant's use was not

permissive. Gamboa, 183 Wn.2d at 44. Whether use is adverse "is to be

measured by an objective standard; that is, by the objectively observable acts of

the user and the rightful owner." Dunbar v. Heinrich, 95 Wash. 2d 20, 27, 622 P.2d
812 (1980); see also Chaplin v. Sanders, 100 Wash. 2d 853, 861,676 P.2d 431

(1984)("The nature of[the claimant's] possession will be determined solely on

the basis of the manner in which he treats the property. His subjective belief


                                          9
No. 76620-1-1/10

regarding his true interest in the land . . . is irrelevant."). In evaluating whether

use was adverse versus permissive, a presumption of permissive use applies in

certain factual scenarios, including cases involving vacant and unenclosed land,

and developed land cases when there is "a reasonable inference of neighborly

sufferance or acquiescence." Gamboa, 183 Wn.2d at 44, 50-51.

      (A) The trial court properly applied a presumption of permissive use

       Lackey argues that the trial court erred by not addressing whether to apply

a presumption of permissive use under Gamboa, in which our Supreme Court

clarified the presumptions applicable in prescriptive easement cases. But the

trial court did address this presumption, writing that, under Gamboa,"if there is a

reasonable inference of neighborly sufferance or acquiescence, then the

presumption of permissive use arises, and that presumption applies in this case."

(Emphasis added.) Tiller argues that the trial court erred by applying this

presumption. Specifically, Tiller contends that the trial court's finding of a

reasonable inference of neighborly sufferance or acquiescence was not

supported by the evidence.2 For the reasons set forth below, we conclude that

the trial court properly applied a presumption of permissive use under Gamboa.

       In Gamboa, the Gamboas and the Clarks owned adjoining parcels of land

separated by a gravel road. Gamboa, 183 Wn.2d at 40. Since 1992, when the

Gamboas purchased their parcel, the Gamboas and the Clarks each used the



              did not assign error to this finding in Tiller's notice of cross appeal.
       2 Tiller
But a minor technical violation of RAP 10.3(g) will not bar review where the
nature of the challenge is clear and the challenged ruling is set forth and fully
discussed in the appellate brief. Polygon Nw. Co. v. Am. Nat'l Fire Ins. Co., 143
Wash. App. 753, 774, 189 P.3d 777(2008).
                                          10
No. 76620-1-1/11

gravel road to access their respective properties. Id. at 41. They did so with

mutual awareness and without incident until a dispute arose in 2008. Id. A

survey later revealed that most of the gravel road was on the Clarks' property,

and the Gamboas sued to establish their right to use the road. Id. The trial court

in Gamboa applied a presumption that the Gamboas' use was adverse and ruled

in favor of the Gamboas. Id. at 42. Division Three of this court reversed,

concluding that the trial court should have applied a presumption that the use

was permissive. Id.

       The Supreme Court accepted review to clarify when an initial presumption

of permissive use should be applied in prescriptive easement cases. Id. at 45

(observing that there was a split in the Court of Appeals on this issue). The court

observed that in Drake v. Smersh, 122 Wash. App. 147, 89 P.3d 726 (2004),

Division One had strictly limited the presumption of permissive use to vacant and

unenclosed land cases—whereas in enclosed and developed land cases, courts

could infer permission, but only if the record supported a reasonable inference of

permissive use. Gamboa, 183 Wn.2d at 45; Drake, 122 Wn. App. at 154.

       The Supreme Court confirmed that in the context of prescriptive

easements, an initial presumption of permissive use does apply in enclosed and

developed land cases when there is a "reasonable inference of neighborly

sufferance or acquiescence." Gamboa, 183 Wn.2d at 50-51. The court cited the

following example of a neighborly accommodation:"'persons travel[ing] the

private road of a neighbor in conjunction with such neighbor and other persons,

nothing further appearing." Id. at 51 (alteration in original)(internal quotation


                                         11
No. 76620-1-1/12

marks omitted)(quoting Roedioer v. Cullen, 26 Wash. 2d 690, 711, 175 P.2d 669

(1946)). The Supreme Court concluded that a presumption of permissive use

applied under the facts of Gamboa, where, just as in the foregoing example, "the

Gamboas and Clarks [were] neighbors and they used the road for their own

purposes in conjunction with each other without incident." Id.

       Here, substantial evidence in the record supports the trial court's findings

that the owners of the Tiller lot used Lakeview Street to access the Tiller lot, that

the lot owners in the plat also used Lakeview Street, and that these uses

occurred with mutual knowledge and without discussion. In short, like the

Gamboas and the Clarks, Tiller and Tiller's neighbors in the plat—as well as their

respective predecessors—all used Lakeview Street for their own purposes and in

conjunction with each other without incident until the instant dispute arose.

Accordingly, the trial court properly applied a presumption of permissive use

under Gamboa.

       Tiller relies heavily on Drake and makes no attempt to distinguish Gamboa

in their briefing. As discussed, Gamboa, not Drake, controls. In Drake, the court

analyzed adverse use in developed land cases and stated a court should infer

permissive use only when there was evidence in the record supporting a

reasonable inference that the use was permitted. Drake, 122 Wn. App. at 154

("We now consider whether there is any evidence in this record supporting a

reasonable inference of permissive use. We conclude there is no basis on which

a court could reasonably infer that [the claimant's] use was permitted by

neighborly sufferance or acquiescence.")(emphasis added). But in the absence


                                         12
No. 76620-1-1/13

of such facts, neither an inference nor a presumption of permissive use would

apply. Because Drake was a developed land case, we declined to infer

permissive use, observing that permission was neither requested nor received

and that the record showed no relationship between the claimant and the true

owner. Id. at 154. We contrasted cases where courts had inferred permissive

use based on a close, friendly, or family relationship. jçj. at 154-55 n.21.

       Here, the trial court made an express finding that "the owners along

Lakeview Street were friendly, neighborly, and some were fairly close-knit." This

finding is supported by substantial evidence. We agree with the trial court's

observation that "[t]he existence of friendship, however close, does not in and of

itself conclusively establish acquiescence." But it does support a reasonable

inference of neighborly sufferance or acquiescence, in turn supporting the trial

court's application of a presumption of permissive use under Gamboa.

       Furthermore, under Gamboa, the fact that no permission was requested or

received does not preclude applying a presumption of permissive use. Indeed, in

Gamboa, as here, each party was aware of the other's use of the disputed

roadway, no one objected until a dispute arose, and the true owners gave neither

express nor implied permission to use the roadway. Nonetheless, the Supreme

Court inferred neighborly sufferance or acquiescence, explaining that "[w]hat

constitutes a reasonable inference of neighborly sufferance or acquiescence is a

fairly low bar." Gamboa, 183 Wn.2d at 51. The Supreme Court also explained

the policy considerations favoring a presumption of permissive use:

              The law should, and does[,] encourage acts of
              neighborly courtesy; a landowner who quietly

                                         13
No. 76620-1-1/14

              acquiesces in the use of a path, or road, across his
              uncultivated land, resulting in no injury to him, but in
              great convenience to his neighbor, ought not to be
              held to have thereby lost his rights. It is only when
              the use of the path or road is clearly adverse to the
              owner of the land, and not an enjoyment of neighborly
              courtesy, that the landowner is called upon to go to
              law to protect his rights.
       Applying a presumption of permissive use incentivizes landowners
       to allow neighbors to use their roads for the neighbors'
       convenience. We do not want to require a landowner "to adopt a
       dog-in-the-manger attitude in order to protect his title to his
       property." Not applying a presumption of permissive use in these
       circumstances punishes a courteous neighbor by taking away his or
       her property right.

Id. at 48-49 (alteration in original)(citations omitted)(internal quotation marks

omitted)(quoting Roediqer, 26 Wn.2d at 690-709; State ex rel. Shorett v. Blue

Ridge Club, Inc., 22 Wash. 2d 487, 495-96, 156 P.2d 667 (1945)).3

       Tiller also argues that there could not have been any neighborly

accommodation because there is evidence suggesting that a residence had been

established on the cabin lot by 1949, before lots 9 and 10 were developed. Even

assuming this were true,4 it is undisputed that several lots (including lots 9 and

10) in the plat were sold before 1949. Nothing in Gamboa suggests that the first

owners of those lots must in fact have completed construction of their residences

in the plat for a presumption of permissive use to arise. See Gamboa, 183

Wn.2d at 51 ("What constitutes a reasonable inference of neighborly sufferance



       3 A "dog in the manger" describes a person who spitefully stops other
people from using something that he or she has no use for.
      4 The trial court made no express finding that a residence was established
on the cabin lot before lots 9 and 10 were developed. Furthermore, Tiller's
arguments are based in large part on information from the Whatcom County
Assessor's records, and testimony in the record indicates that those records
were not always reliable.
                                         14
No. 76620-1-1/15

or acquiescence is a fairly low bar."). Furthermore, one witness testified that the

Hawleys, who purchased lots 2 and 3 of the plat in June 1945 (and therefore

would also have been neighbors of the then-owner of the cabin lot, as well as

two-tenth undivided owners of the street parcel), had one of the first houses in

the area. That witness also testified that the residents in and around the plat,

including the owner of the cabin lot, were friendly with one another even then.

Tiller's argument against applying the presumption of permissive use is not

persuasive.

      (B) The trial court erred in concluding that the presumption was rebutted

       Once a presumption of permissive use is established, it can be defeated

"'when the facts and circumstances are such as to show that the user was

adverse and hostile to the rights of the owner, or that the owner has indicated by

some act his admission that the claimant has a right of easement." Gamboa,

183 Wn.2d at 44-45 (quoting Nw. Cities, 13 Wn.2d at 87). "For a claimant to

show that land use is 'adverse and hostile to the rights of the owner' in this

context, the claimant must put forth evidence that he or she interfered with the

owner's use of the land in some manner." Id. at 52.

       Gamboa did not elaborate on the meaning of "interfered" in this context

but provides guidance by citing Northwest Cities. In Northwest Cities, there was

evidence that the claimant's predecessor had, without permission from the

owner, installed a roadway across a portion of the owner's property that was

previously used as an artificial pond. Nw. Cities, 13 Wn.2d at 79. The claimant's

predecessor had also hauled in cinders to make the roadway passable for trucks,


                                         15
No. 76620-1-1/16

improved the roadway, and made repairs to it from year to year. Id. at 79, 90-91.

Additionally, when the last two owners of the servient estate had conveyed the

property, they expressly excluded from the conveyance "'rights of way for roads."

Id. at 91. And when the claimant's access via the roadway was to be affected by

the installation of a fence, the owner of the servient estate notified the claimant

and added that an access would be left open for the claimant. Id. at 80-81.

Under those facts, our Supreme Court concluded that adversity had been

established. Id. at 91.

       The Gamboa court also discussed Roediqer. In that case, a group of

claimants sought a prescriptive easement to use a beachfront footpath on

Vashon Island that they had used for around 30 years. Roediqer, 26 Wn.2d at

691, 697-98. No users of the path had ever asked the lot owners for permission

to cross their lots. Id. at 697. After concluding that a presumption of permissive

use applied, the court explained what proof was necessary to rebut the

presumption: "[N]o adverse user can arise until a distinct and positive assertion

of a right hostile to the owner, and brought home to him, can transform a

subordinate and friendly holding into one of an opposite nature." Id. at 714

(internal quotation marks omitted)(quoting Schulenbarger v. Johnstone, 64

Wash. 202, 206, 116 P. 843(1911)). Then,finding that there was "no evidence

to the effect that any [user] ever made a positive assertion to the defendants or to

any other lot owner that he claimed to use the path as of right" until certain lot

owners posted a notice that the path would be closed, the court concluded that

no adverse use was established. Id.


                                         16
No. 76620-1-1/17

       Here, as in Roediger, there was no finding that Tiller or any of Tiller's

predecessors ever made a positive assertion to the owners within the plat that

they claimed to use Lakeview Street as a matter of right. Additionally, the trial

court made no finding that Tiller interfered with the true owners' use of the street

parcel, which, unlike the disputed property in Northwest Cities, was expressly

dedicated solely for use as a road. Indeed, a number of witnesses who once

lived in the plat testified that no one who owned the Tiller lot ever interfered with

others' use of Lakeview Street, and the parties ultimately stipulated at trial that

none of the owners of the Tiller lot or the cabin lot ever blocked or interfered with

anyone else's use of Lakeview Street. Furthermore, the trial court's findings

point to no act by the owners within the plat that rises to an admission that Tiller

or Tiller's predecessors had a right of easement.

       Nevertheless, the trial court concluded that Tiller established the element

of adversity. The trial court arrived at this conclusion based on finding that(a)

the owners of the plat, as a group and individually, subjectively believed that the

use of Lakeview Street by those who owned the cabin lot and the Tiller lot was a

matter of right; (b) there was no evidence of a concerted effort by the owners

within the plat to restrict others from using Lakeview Street; (c) Tiller intended to

continue to use Lakeview Street following construction of the Tiller residence, as

evidenced by a 2006 entry in a Whatcom County permit application document,

stating that "the site has an existing access via easement(Lakeview St)," and by

Tiller's construction of a garage on the upper part of the property without

installing access to the lower part of the Tiller lot; and (d) termination of access


                                          17
No. 76620-1-1/18

via Lakeview Street would "de facto" terminate the cabin lot easement, which the

trial court concluded would be unfair to the owner of the cabin lot.

       Although the trial court's findings are supported by substantial evidence,

none of the court's findings establish an act by the owners of the plat that would

amount to an admission that Tiller or Tiller's predecessors had a right of

easement, and none constitute "'a distinct and positive assertion" by any owner

of the Tiller lot of"a right hostile to the owner, and brought home to him."

Roediqer, 26 Wn.2d at 714 (internal quotation marks omitted)(quoting

Schulenbarger, 64 Wash. at 206). First, the subjective belief of owners within the

plat regarding the right to use Lakeview Street is not relevant to the inquiry of

adversity. Dunbar, 95 Wn.2d at 27 ("[A]dversity is to be measured by an

objective standard; that is, by the objectively observable acts of the user and the

rightful owner.")(emphasis added). Also irrelevant to that inquiry is the fact that

the owners within the plat did not make a concerted effort to restrict others from

using Lakeview Street, because one who "quietly acquiesces" in the use of a

road "ought not to be held to have thereby lost his rights." Gamboa, 183 Wn.2d

at 48 (internal quotation marks omitted)(quoting Roediger, 26 Wn.2d at 709).

Tiller's subjective intent to use Lakeview Street also does not determine whether

the presumption has been rebutted. Dunbar, 95 Wn.2d at 27. Even if the 2006

entry in the Whatcom County permit records or Tiller's garage construction

(which the record indicates began in May 2007) were relevant, the 10-year

prescriptive period would not have elapsed between either of those occurrences

and July 2014, when Tiller filed this lawsuit. Finally, unfairness to a third party


                                         18
No. 76620-1-1/19

(here, the owner of the cabin lot) is not part of the inquiry under Gamboa.

       The trial court also found that the creation of the Tiller lot and the cabin lot,

and the recordation of the cabin lot easement,"put all on notice that there could

be a right of access for property owners to the east." This finding, which charges

the owners of lots within the plat with constructive notice of the creation of the

cabin lot and recordation of the cabin lot easement, is actually a conclusion of

law, and we review it as such. See BLACK'S LAW DICTIONARY 1227(10th ed.

2014)(defining "constructive notice" as "[n]otice arising by presumption oflaw

from the existence of facts and circumstances that a party had a duty to take

notice of, such as registered deed or a pending lawsuit; notice presumed by law

to have been acquired by a person and thus imputed to that person")(emphasis

added); Willener v. Sweetinq, 107 Wash. 2d 388, 394, 730 P.2d 45(1986)("A

conclusion of law erroneously described as a finding of fact is reviewed as a

conclusion of law.").

       Because the owners within the plat had no duty to search for recorded

documents outside their own respective chains of title, the trial court erred by

charging Lackey and Lackey's predecessors with constructive knowledge of the

creation of the Tiller lot and the cabin lot, and recordation of the cabin lot

easement. Koch v. Swanson,4 Wn. App. 456, 459, 481 P.2d 915(1971)("[O]ne

searching the index has a right to rely upon what the index and recorded

document discloses and is not bound to search the record outside the chain of

title of the property presently being conveyed."). Furthermore, creation of the

Tiller lot and the cabin lot, and recordation of the cabin lot easement, suggest, at


                                          19
No. 76620-1-1/20

most, a subjective intent to use Lakeview Street for access to the Tiller lot and

the cabin lot. But, as discussed, the claimant's subjective intent is not relevant.

These activities do not rebut the presumption of permissive use.

       Tiller, in an attempt to further justify the trial court's conclusion about

adversity, argues that the fact that there were two lawsuits involving the cabin lot

easement—one in 1959 and another in 2007—should favor rebutting the

presumption. Tiller cites Shumate v. Ashley, 46 Wash. 2d 156, 278 P.2d 787

(1955), in support of this proposition. But Shumate was a probate case, where

the issue was whether an estate creditor properly followed the procedures for

filing a claim. Id. at 157. The court mentioned in passing that the clerk's file is

the court record and is notice to the world of what it contains, but notice was not

the issue in that case. Id. Tiller's argument is not persuasive.

       Tiller also argues that by contributing labor and materials to improve

Lakeview Street, Tiller treated Lakeview Street "as an owner would," and that

adversity should be established on this basis. Tiller relies on Kunkel v. Fisher,

106 Wash. App. 599, 23 P.3d 1128 (2001), for the proposition that the test for

adversity is whether the claimant uses the property as the true owner would.

This reliance is misplaced. The court in Kunkel did state that, in the law of

prescriptive easements, using the disputed property as the true owner would is

part of the test for adversity, just as it is in the law of adverse possession. Id. at

602. However, the court went on to explain that there are differences in how the

two doctrines originated and that these differences "have resulted in a single but

important difference in how they are applied:"


                                          20
No. 76620-1-1/21

              In a claim for a prescriptive easement there is a presumption
       that the servient property was used with the permission of, and in
       subordination to, the title of the true owner. If the use is initially
       permissive, it may ripen into a prescriptive easement only if the
       user makes a distinct, positive assertion of a right adverse to the
       property owner.

Id. at 603-04 (emphasis added)(footnote omitted). In other words, Kunkel

confirms that where, as here, a presumption of permissive use applies in the

context of prescriptive easements, a showing that the claimant used the disputed

property as a true owner would is not enough to rebut that presumption.

       Tiller's attempt to distinguish Granston v. Callahan, 52 Wash. App. 288, 759

P.2d 462(1988), where the court concluded that the claimant's use was

permissive, is similarly unpersuasive. In Granston, the court observed that when

a claimant's use is permissive at its inception, it follows that the claimant will use

the disputed property as a true owner. Id. at 293. Accordingly, the use-as-a-

true-owner test "appear[s] to have very little practical application in cases. . .

where the commencement of the use was clearly permissive." Id. Thus, the

court concluded that "a use which is initially permissive cannot ripen into a

prescriptive right unless the claimant makes a distinct and positive assertion of a

right hostile to the owner." Id. at 294. Granston, like Kunkel, simply confirms that

when permissive use is implied, or, under Gamboa, presumed, the level of proof

required for the claimant to establish adversity is heightened and requires more

than a showing that the claimant used the disputed property as his own.

       Tiller also attempts to distinguish Imrie v. Kelley, 160 Wash. App. 1, 250
P.3d 1045 (2010). Tiller asserts that the lmrie opinion, in which the court

concluded the use was permissive, "contains no mention of neighborly

                                          21
No. 76620-1-1/22

accommodation" and that there was no indication in Imrie that the road over the

servient property provided the only access to the dominant property. But the

Imrie court did in fact observe that a portion of the claimant's property was

accessible only through the true owner's property and nevertheless concluded

that the trial court's findings supported "an inference of neighborly

accommodation." Id. Tiller misrepresents Imrie.

       Finally, Tiller argues that David Tiller's contribution of labor and materials

to a shared project involving Lakeview Street further rebuts the presumption of

permissive use. However, the Washington cases on which Tiller relies only

indicate that maintenance is likely necessary, but not sufficient, to rebut the

presumption. In Anderson v. Hudak, 80 Wash. App. 398, 907 P.2d 305 (1995), the

issue was whether the claimant had adversely possessed a row of trees, and

after finding that the claimant had produced no evidence that she even

sporadically maintained and cultivated the disputed trees, the court remarked

that a person claiming adverse possession "must and would take some steps to

care for the trees." Id. at 404. And as discussed, Drake is inapposite because

there was no presumption applied in that case. Therefore, there was no

presumption to rebut. Finally, even in Gamboa, where the presumption of

permissive use did apply, the court concluded that the presumption had not been

rebutted by the Gamboas' maintenance because "[t]he Gamboas' occasional

blading of the road did not interfere with the Clarks' use of the road in any

manner." Gamboa, 183 Wn.2d at 40, 52. Here, as in Gamboa, there is no

evidence that David Tiller's contribution of labor and materials to the shared


                                         22
No. 76620-1-1/23

project interfered with Lackey's use of Lakeview Street.

       The trial court's findings of fact do not support a legal conclusion that Tiller

rebutted the presumption of permissive use. Therefore, we reverse the trial

court's conclusion that Tiller established adverse use and that Tiller established a

prescriptive easement. And because Tiller has not established adverse use, we

need not consider whether adverse use occurred continuously for the requisite

10-year period.5

III. Easement Implied by Necessity

       In Tiller's cross appeal, Tiller argues that the trial court erred by

concluding that no implied easement in favor of the Tiller lot arose by necessity.

We agree.

       Preliminarily, Lackey claims that whether an implied easement arose is a

finding of fact. However, implied easements "come[]into existence by

implication oflaw from the facts." Adams v. Cullen, 44 Wash. 2d 502, 504, 268 P.2d
451 (1954)(emphasis added). Accordingly, we review the trial court's findings of

fact to determine whether they were supported by substantial evidence, and we

then review whether those findings support the trial court's legal conclusion that

no easement should be implied. Hegwine, 132 Wn. App. at 555.

       An implied easement "is an expression of a public policy that will not

permit property to be landlocked and rendered useless." Hellbero v. Coffin




        5 For the same reason, we also need not consider Lackey's arguments
that the period of adverse use was interrupted either by Steven Lackey's actions
in early July 2014 or by Tiller's predecessors' concurrent ownership of both the
Tiller lot and an undivided one-tenth interest in the street parcel.
                                          23
No. 76620-1-1/24

Sheep Co., 66 Wash. 2d 664, 666, 404 P.2d 770 (1965). In furtherance of this

policy, an easement may be implied

      "(1) when there has been unity of title and subsequent separation;
      (2) when there has been an apparent and continuous quasi
      easement existing for the benefit of one part of the estate to the
      detriment of the other during the unity of title; and (3) when there is
      a certain degree of necessity. . . that the quasi easement exist
      after severance."

Id. at 668 (quoting Adams, 44 Wn.2d at 505).6 The first of the foregoing

elements—unity of title and subsequent separation, i.e., that a common owner

sells part of his land and retains part, usually an adjoining parcel-1s an

absolute requirement." Hellberci, 66 Wn.2d at 668 (quoting Adams,44 Wn.2d at

505). The second and third are "'aids to construction in determining the cardinal

consideration—the presumed intention of the parties as disclosed by the extent

and character of the user, the nature of the property, and the relation of the

separated parts to each other." jçj.(quoting Adams,44 Wn.2d at 505). "[The

presence or absence of either or both of these requirements is not necessarily

conclusive." Id. (quoting Adams,44 Wn.2d at 505). Accordingly, an easement

may be implied on the basis of unity, severance, and necessity alone if the

subject land cannot be used "'without disproportionate effort or expense."

Adams,44 Wn.2d at 509 (quoting RESTATEMENT OF PROPERTY: SERVITUDES § 476

cmt. g at 2983(Am. LAW INST. 1944)).

      The necessity for the easement must exist at the moment of severance.



       6 A "quasi easement" is "one which may arise between two pieces of land
owned by the same person, when the enjoyment by one piece of a right in the
other would be a legal easement, were the pieces owned by different persons."
Adams,44 Wn.2d at 504.
                                        24
No. 76620-1-1/25

Bailey v. Hennessey, 112 Wash. 45, 48-49, 191 P. 863(1920); Granite Beach

Holdings, LLC v. Dep't of Nat. Res., 103 Wash. App. 186, 190, 11 P.3d 847(2000);

see also WILLIAM B. STOEBUCK & DALE A. WHITMAN, THE LAW OF PROPERTY § 8.5,

at 449(3d ed. 2000)("Necessity for the easement must exist at the moment of

severance; a necessity arising later will have no effect.").

       Here, the trial court first analyzed whether an easement should be implied

based on the necessity existing when the Provanches created the cabin lot in

1949 and when they first sold the Tiller lot in 1953. The trial court concluded that

access via the street parcel to these otherwise landlocked lots was necessary in

1949 and 1953. But the trial court concluded that the unity-and-severance

element was not satisfied at those times because the Provanches had already

severed their interest in the plat, including the street parcel, by the time they

created the cabin lot in 1949. In other words, by 1949, there was no unity of title

between the street parcel and the Provanches' remaining property to the east of

the plat. Accordingly, the trial court concluded, no easement burdening the street

parcel could have arisen by implication as of 1949 or 1953.

       Although this analysis would be correct if 1949 and 1953 were the relevant

foci for the inquiry, they are not. Instead, the proper focus for the implied

easement analysis is June 27, 1947. This is the date on which the Provanches

sold the last lot in the plat and thereby severed the unity of title between the plat,

including the street parcel, and their remaining property to the east of the plat.7



     7 The parties do not dispute that this was the date of severance as
between the plat and the Provanches' remaining property. Accordingly, we need

                                          25
No. 76620-1-1/26

       To this end, the trial court did conduct an implied easement analysis as of

June 27, 1947, and acknowledged that unity of title as between the plat and the

Provanches' remaining property was severed on that date. But the trial court

concluded that the necessity element of the implied easement analysis was not

satisfied at that time because the Tiller lot and the cabin lot did not exist as

independent or separate lots within the Provanches' remaining property to the

east of the plat. In other words, although there was unity followed by a

subsequent severance between the plat (including the street parcel) and the

Provanches' remaining property on June 27, 1947, the trial court concluded that

no easement could be implied, solely because the land that now comprises the

Tiller lot and the cabin lot was still part of a larger parcel of property owned by the

Provanches at that time.

       Lackey cites no Washington authority to support the trial court's

conclusion that an easement may not be implied for ingress and egress to a

portion of a larger parcel of property to which some access exists after

severance. But in Evich v. Kovacevich, 33 Wash. 2d 151, 204 P.2d 839 (1949), the

Washington Supreme Court decided that an easement may be implied so long as

there is "a reasonable necessity for the easement in order to secure and maintain

the quiet enjoyment of the dominant estate." Id. at 157 (emphasis added). And

in the analogous context of private condemnation actions, where the court must

analyze whether a private way of necessity is necessary for the "proper use and



not consider whether severance actually occurred when the Provanches sold the
first lot in the plat (such that the Provanches no longer owned the entire interest
in the street parcel).
                                          26
No. 76620-1-1/27

enjoyment" of the condemnor's land, RCW 8.24.010, we have observed that

"access to one portion of a condemnor's property does not necessarily preclude

his obtaining a vehicular access to other parts of his property not reasonably

available without encroaching upon his neighbor's property." Beeson v. Phillips,

41 Wash. App. 183, 188, 702 P.2d 1244(1985)(citing State ex. rel. Huntoon v.

Superior Ct., 145 Wash. 307, 260 P. 527 (1927)).

      Furthermore, the Restatement (Third) of Property states, in pertinent part:

      To support implication of a servitude [by necessity], the rights
      claimed must be necessary to the reasonable enjoyment of the
      property. "Necessary" rights are not limited to those essential to
      enjoyment of the property, but include those which are reasonably
      required to make effective use of the property. If the property
      cannot otherwise be used without disproportionate effort or
      expense, the rights are necessary within the meaning of this
      section. Reasonable enjoyment of the property means use of all
      the normally useable parts of the property for uses that would
      normally be made of that type of property.

RESTATEMENT(THIRD) OF PROPERTY § 2.15 cmt. d (2000)(emphasis added).

Consistent with the Restatement (Third) of Property, Professors William

Stoebuck and Dale Whitman observed most courts do not require strict necessity

to imply an easement:

      If the claimant has free access to some part of his land, he cannot
      make out a way of necessity to another part just because it would
      be more convenient. However, while some courts may insist on the
      land's being landlocked, most recognize a degree of flexibility.
      Sometimes it is said the claimant is entitled to sufficient access to
      make "effective use" of his land.

STOEBUCK & WHITMAN § 8.5, at 448(emphasis added)(footnote omitted).

      We conclude the fact that the Tiller lot did not exist as a separate and

distinct parcel at the time the Provanches severed the plat from their remaining


                                        27
No. 76620-1-1/28

property does not preclude the implication of an easement burdening the plat,

and more specifically the street parcel, in favor of the Tiller lot.

       Next we consider whether the trial court's findings support the implication

of an easement. Specifically, we consider whether at the time of severance,

there was a reasonable necessity for an easement burdening the street parcel to

secure and maintain the quiet enjoyment of the portion of the Provanches'

property now comprising the Tiller lot and the cabin lot. We are cognizant that

where, as here, the claim is that an implied easement was reserved by the

grantor (here, the Provanches) in favor of the property retained (as opposed to

granted by the grantor in favor of the property sold), a higher degree of necessity

is required to imply an easement if no prior use can be shown. Adams, 44

Wn.2d at 509. Additionally, although policy considerations favor implying

easements so that property will not be rendered landlocked or useless, Hellberq,

66 Wn.2d at 666, le]asements by implication are not favored by the courts

because they are in derogation of the rule that written instruments speak for

themselves." MacMeekin v. Low Income Hous. Inst., Inc., 111 Wash. App. 188,

196, 45 P.3d 570(2002)(quoting 1 WASH. STATE BAR ASS'N, WASHINGTON REAL

PROPERTY DESKBOOK § 10.3(3)(b)(3d ed. 1997)). The "cardinal consideration"—

indeed, the "prime factor"—in analyzing whether an easement should be implied

is "the presumed intention of the parties." Evich, 33 Wn.2d at 157; Rogers v.

Cation, 9 Wash. 2d 369, 379, 115 P.2d 702(1941).

       We conclude that under the unique circumstances presented here, an

implied easement should be granted in Tiller's favor. First, substantial evidence


                                          28
No. 76620-1-1/29

in the record supports the trial court's finding that before 1976(when the then-

owners of the Tiller lot and the cabin lot acquired the abandoned right-of-way

between their parcels and Northshore Road), the property comprising the Tiller

lot and the cabin lot was landlocked by the plat to the west, the railroad to the

north, a stream and ravine to the east, and Lake Whatcom to the south.

Specifically, the trial court found

       there was necessity for access across Lakeview Street to the [Tiller
       lot], and to the cabin lot, and that existed because of the fact that,
       with the cabin lot creation, it was fully landlocked. In fact, the
       [Tiller] lot now owned by the [Tillers] was also at that point in time
       probably landlocked as well. Prior to 1976, access to Northshore
       Road was not available and not likely to be granted due to the
       railroad which was in active use. There was no access to the east.
       The stream and its ravine on the east side of the cabin lot
       prevented it. There was no evidence of access from the east at
       any time.

       The trial court also noted, in unchallenged findings, that the Tiller lot "may

have also been technically landlocked if there was no right to access it via

Lakeview Street" and that although the creation of the cabin lot easement did not

itself convey any right to use Lakeview Street, "without such use the easement is

meaningless. It would be an 'easement to nowhere." Furthermore, and

significantly, the Provanches could have terminated the street parcel at the

western boundary of lot 10 had they intended the street parcel to serve only the

plat. But they chose to extend the street parcel, which, again, was reserved for

use solely for street purposes, all the way across the northern boundary of lot 10

to its boundary with what is now the Tiller lot. Although the trial court concluded

that this choice by the Provanches did not create a presumption that the

Provanches intended to create separate and distinct lots from the portion of their

                                         29
No. 76620-1-1/30

remaining property now comprising the Tiller lot and the cabin lot, this choice—

together with the fact that that portion of their property was landlocked in 1947—

does indicate that the Provanches intended to reserve an access to that portion

of their remaining property via the street parcel.

       The facts of this case are closely analogous to Fossum Orchards v.

Pugsley, 77 Wash. App. 447, 892 P.2d 1095 (1995). In Fossum Orchards, DeIva

and Ora Mae Harris originally owned a five acre parcel in Yakima County. Id, In

1978, the Harrises divided the property into three lots, and in 1983, the Harrises

installed a pipe the entire length of the property to deliver water from a weir

located on the southernmost lot. Id. at 449-50. The southernmost lot (lot 1) was

sold by the Harrises to George Arthur in 1985. Id. at 450. In 1986, the Harrises

sold lot 2, the lot immediately north of lot 1, to Daniel Pugsley Jr. jçj. And in

1988, the Harrises sold the remaining lot, lot 3, to Gregory Williams, who later

conveyed it to Fossum Orchards. Id. At that time, there was no evidence that

the pipe installed in 1983 had ever been used to irrigate lot 3, and Pugsley Jr.

had previously disconnected it while repairing the portion of the pipe on lot 2. Id.

After Pugsley Jr. refused to allow Fossum Orchards to reconnect to the pipe,

Fossum Orchards sued for an implied easement by necessity. Id. at 451.

       In Fossum Orchards, we affirmed the trial court's conclusion that an

easement by necessity would be implied. Id. at 449. In doing so, we

acknowledged that there was no evidence at the time of severance that the pipe

was ever used to deliver water to lot 3. See id. at 451. However, the pipe itself

was in existence at that time, no alternative source of water was reasonably


                                          30
No. 76620-1-1/31

available, and lapthough prior use is a circumstance contributing to the

implication of an easement, if the land cannot be used without the easement

without disproportionate expense, an easement may be implied on the basis of

necessity alone." Id. at 451-52.

       Here, the street parcel is analogous to the pipe in Fossum Orchards, and

Lakeview Street is analogous to water flowing within it. Although Lakeview

Street may not yet have been installed within the street parcel at the time of

severance, neither was there evidence that the pipe in Fossum Orchards had

ever been used. Furthermore, like the pipe in Fossum Orchards, the street

parcel was in existence at the time of severance: It had been dedicated as a

separate parcel specifically for street purposes, and its location had been fixed

on the recorded plat. And again, the street parcel extends completely across the

northern boundary of lot 10, when it could have ended at lot 10 had lot 10 been

its intended terminus.

       Lackey relies on McPhaden v. Scott, 95 Wash. App. 431, 975 P.2d 1033

(1999), to argue that the trial court correctly declined to imply an easement. In

McPhaden, we affirmed the trial court's directed verdict that no implied easement

existed because the claimant had failed to establish prior use or necessity. Id. at

439. However, in McPhaden, the road at issue—although recorded at the time of

severance—was an easement road, and the claimant's own testimony that a

driveway could be installed established that use of the disputed road was not

reasonably necessary to access his property. Id. at 433, 438-39.

       Here, unlike in McPhaden, the road at issue is not just an easement road


                                        31
No. 76620-1-1/32

over someone's parcel, but a road installed within a separate and distinct parcel

dedicated solely for use as a road. Furthermore, the trial court's unchallenged

findings establish that, at the time of severance, use of the easement would have

been reasonably necessary to access a physically landlocked portion of the

remaining Provanche property east of the plat.

       In sum, the Provanches reserved the cabin lot easement only a few years

after recording the plat. The Provanches also extended the street parcel—which,

again, was dedicated specifically for street purposes—completely across the

northern boundary of lot 10. Furthermore, the portion of the Provanches'

property just east of the plat was landlocked. These unique circumstances

together support a conclusion that the Provanches intended to reserve to

themselves an easement for access to the landlocked portion of their remaining

property at the time they severed their interest in the plat. We conclude that the

elements of an implied easement have been satisfied.

       In Tiller's cross appeal, Tiller also challenges finding of fact 29. Finding of

fact 29 includes a number of observations regarding the present-day necessity of

an access to the Tiller lot via Lakeview Street. Tiller challenges only the court's

observation that it "need not decide if there is a requirement of direct access to

the house instead of the garage building" and that "[m]ost likely, the current

driveway would be deemed adequate under the law if the Court were addressing

the issue of necessity." The trial court then states in finding of fact 30 that

because there is no legal basis for an implied easement by necessity, "any

evidence or legal theories regarding the physical realities on the [Tiller] lot. . . are


                                          32
No. 76620-1-1/33

essentially irrelevant." We agree with this finding inasmuch as it states that

necessity must be evaluated at the time of severance. But we disagree that

present-day conditions on the Tiller lot are irrelevant. The findings regarding

present-day physical realities of the Tiller lot are relevant to the extent that these

same realities existed at the time of severance, and they are also relevant in

determining the scope of the easement that will be implied. Specifically, although

the scope of an implied easement is "initially defined by the necessity. . . existing

[at the time of severance], . . . similarly to a granted easement of general access,

its permitted scope is capable of gradual change to keep pace with reasonable

changes in uses of the dominant tenement." STOEBUCK & WHITMAN,§ 8.5, at 449.

Here, in an unchallenged finding, the trial court observed that Tiller is still

      limited by topography, by the need to honor the [cabin lot]
      easement in favor of the cabin lot, by the placement of utilities such
      as transformer, gas line, and fire hydrant. Therefore, . . . the need
      is a greater one than just one of convenience, as there are
      significant physical and cost restraints on building a direct driveway
      from Northshore Road to the Tiller house site.

This finding confirms that necessity still exists, even though the scope of the

implied easement may have changed over time.

       To that end, because the trial court's award of an easement to Tiller takes

into account changes in the physical realities of the Tiller lot since 1947, we

affirm that award, including those portions of the trial court's judgment specifying

the width and location thereof and the restrictions placed by the trial court on use

of Lakeview Street by Tiller and the owners of lots 9 and 10.

       We also affirm the trial court's award of $1,340 in costs to Tiller because

although Lackey assigned error to this award, Lackey did not provide specific

                                          33
No. 76620-1-1/34

argument. Holland, 90 Wn. App. at 538 ("Passing treatment of an issue or lack

of reasoned argument is insufficient to merit judicial consideration.")(citing

Johnson, 119 Wn.2d at 171).

                                  CONCLUSION

       We hold that the court had subject matter jurisdiction and that the trial

court erred by concluding the requirements of a prescriptive easement were

satisfied but the requirements of an implied easement by necessity were not. We

conclude the trial court's findings support recognizing an implied easement by

necessity. We remand to the trial court for entry of revised conclusions of law

consistent with this opinion and a revised judgment that specifies the easement

is an implied easement rather than a prescriptive easement.




WE CONCUR:




                                                                                          C)
                                                                             r-so      cr)
                                                                                       7;
                                                                                        '1 7i
                                                                                       rn
                                                                                 FYI       -n
                                                                                       .11
                                                                                            7:a• —
                                                                                 C)             r
                                                                                         c:.•-a
                                                                                        Li)



                                                                                         e?
                                         34